DETAILED ACTION
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 2/19/2021. In particular, claim 1 has been amended to recite a metal catalyst and to recite a first triazole moiety and a second triazole moiety. This presents the claims in a manner with a scope not previously examined. Thus, the following action is properly made FINAL. 
Claim Rejections - 35 USC § 102
Claim(s) 1, 3-5, 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ritter (US 8,071,708).
Ritter teaches a process of performing a click reaction (col. 3, ln. 61-67) where a compound having a carbon-carbon triple bond is reacted with a compound having azide groups where the compounds include organosilicon compounds (col. 4, ln. 1-20). Ritter teaches an example where a α,ω-ethynyl terminated polydimethylsiloxane (corresponding to the claimed functionalized polymer bearing a first functional group) is reacted with a α,
Ritter teaches the copper(I) catalyst can be formed under reaction conditions to generate copper(I) ions from a copper(II) salt (col. 10, ln. 30-54). This corresponds to converting the claimed copper II to copper I and as the oxidation state decreases, a reducing agent is used.
Claim Rejections - 35 USC § 103
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ritter (US 8,071,708) in view of Rambarran Macromolecules, 2012, 45, pg. 2276-2285.
The discussion with respect to Ritter above is incorporated herein by reference.
Ritter does not explicitly recite a strained alkyne group.
However, Rambarran teaches modifying silicone elastomers using click ligation (abstract) which uses strained alkynes (pg. 2278). It would have been obvious to use strained alkynes because strained alkynes do not need a metal catalyst. 

Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ritter (US 8,071,708) in view of Tasdelen, Macromolecules, 2012, 45, pg. 56-61.
The discussion with respect to Ritter above is incorporated herein by reference.
Ritter does not explicitly recite using UV to convert copper II to copper I.
However, Tasdelen teaches using UV radiation to convert Cu(II) to Cu(I) (pg. 56). It would have been obvious to one of ordinary skill in the art to use UV radiation because it allows the possibility of both spatial and temporal control over the reaction (pg. 56) and it makes the reaction easy to implement (pg. 60).
Allowable Subject Matter
Claims 9, 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 recites including a catalyst for crosslinking in the presence of atmospheric moisture. Ritter fails to teach a moisture curing catalyst. 
Claims 11 and 12 recite a hybrid polymer comprising an inorganic polymer linked to an organic polymer. Ritter teaches inorganic polymers linked together through triazole moieties. Ritter fails to teach an organic polymer attached to an inorganic polymer.
Response to Arguments
The rejections over Brook and Fluery are withdrawn because Brook and Fluery fail to teach two triazole moieties resulting in silyl terminated polymers.
The rejections over Yu are withdrawn because Yu fails to teach a metal catalyst. Rather, Yu teaches catalyst free systems.
Applicant's arguments filed 2/19/2021 have been fully considered but they are not persuasive.
Applicant argues that Ritter does not teach both a first triazole moiety and a second triazole moiety. This is not persuasive because Ritter teaches an example where α,
Therefore, because Ritter teaches embodiments which results in more than one triazole group, the claims remain rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347.  The examiner can normally be reached on Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT C BOYLE/Primary Examiner, Art Unit 1764